DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed January 4, 2022.  Claims 40, 47-51, 54-56, and 58-60 are currently amended.  Claims 87 and 88 have been newly added.  Claims 1-39, 53, and 61-86 have been canceled.  Claims 40-52, 54-60, 87, and 88 are pending review in this correspondence.

Response to Amendment
	Objection to the drawings is withdrawn in view of applicant’s cancelation of the previously recited “carousel” from claim 53.
	Objection to the specification is withdrawn in view of applicant’s cancelation of the previously recited “carousel” from claim 53.
	Rejection of claim 54 and 55 under 35 U.S.C. 112(b) for being indefinite with drawn in view of applicant’s claim amendments.
	Rejection of claims 40-44, 46, and 48-60 as being unpatentbale over Wright et al (US 2016/0130641 A1) in view of Duffy (US 2011/01212462 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claim 45 as being unpatentbale over Wright et al (US 2016/0130641 A1) and Duffy (US 2011/01212462 A1) in view of Deng et al (USP 5,846,702) is withdrawn in view of applicant’s amendment to claim 40.


Allowable Subject Matter
Claims 40-52, 54-60, 87, and 88 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the detection system of claim 40, specifically wherein the control unit is configured for controlling activation of one or more electrodes for moving droplets present in the one or more cartridges, wherein the detection unit is configured to detect: i) a first analyte related electrical signal generated from the first analyte in a first droplet from a cartridge from the one or more cartridges; and ii) a second analyte related optical signal generated from: 1) the second analyte in a second droplet in the cartridge from the one or more cartridges and/or 2) spatially segregated molecules comprising the second analyte from the cartridge from the one or more cartridges, wherein the each one or more analyte detection cartridges comprises: a plurality of electrodes to generate electrical actuation forces on a liquid droplet in response to the control unit; and at least one electrical signal detection region for generating the first analyte related electrical signal from the first droplet in the cartridge and at least one optical signal detection region for generating the second analyte related optical signal from the second analyte in a second droplet or the spatially segregated comprising the second analyte.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 25, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796